FILED
                      UNITED STATES COURT OF APPEALS                   United States Court of Appeals
                                                                               Tenth Circuit
                             FOR THE TENTH CIRCUIT
                         _________________________________                     April 20, 2020

                                                                           Christopher M. Wolpert
 ALBERT MATTHEW HALL, III, a/k/a                                               Clerk of Court
 Albert Matthew Hall III Bey,

       Plaintiff - Appellant,

 v.                                                           No. 20-5001
                                                  (D.C. No. 4:19-CV-00390-GKF-JFJ)
 PLANET FITNESS; EXCEL FITNESS,                               (N.D. Okla.)

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before HARTZ, MATHESON, and CARSON, Circuit Judges.
                  _________________________________

      Albert Matthew Hall, III, representing himself, 1 appeals the dismissal of his

amended complaint without prejudice for failing to comply with a court-ordered deadline

to serve the defendants. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
         Because Mr. Hall is pro se, we construe his filings liberally, but we do not
act as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
       In his amended complaint, Mr. Hall alleged that when defendants Planet Fitness

and Excel Fitness fired him for using marijuana in violation of their illegal drug policy,

they discriminated against him based on his religion in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq. He further alleged that using marijuana is a

sacramental practice in his religion.

       On November 20, 2019, the district court ordered Mr. Hall to show cause why he

had not filed a return of service to show the defendants had been served. He responded

that the court had not directed him to serve the defendants. The court then set a deadline

for Mr. Hall to effect service, but he failed to comply.

       On December 27, 2019, the district court entered the following order:

                      On December 11, 2019, the court directed plaintiff
              Albert Matthew Hall, III to serve Summons upon defendants
              Planet Fitness and Excel Fitness, in the manner prescribed by
              Federal Rule of Civil Procedure 4, and file with the court
              returns of service by December 26, 2019. The court advised
              that failure to do so would result in dismissal of this case
              without prejudice. See [Doc. 15]. Plaintiff failed to file
              returns of service by December 26, 2019. Accordingly,
              plaintiff’s claims are dismissed without prejudice, and the
              Court Clerk is directed to terminate this matter.

The court entered judgment the same day.

       In his brief, Mr. Hall attempts to argue the merits of his claim but does not contend

the district court erred by dismissing his case for failure to file returns of service. He has

therefore waived any challenge to the district court’s ruling. See Anderson v. U.S. Dep’t




                                                  2
of Labor, 422 F.3d 1155, 1174 (10th Cir. 2005) (“The failure to raise an issue in an

opening brief waives that issue.”).

       Mr. Hall’s appeal would fail on the merits. “[D]ismissal is an appropriate

disposition against a party who disregards court orders and fails to proceed as required by

court rules.” United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 855 (10th

Cir. 2005). “[A] district court possesses broad discretion in determining whether to

dismiss a petition without prejudice for failing to comply with court orders.” Bollinger v.

La Villa Grande Care Ctr., 296 F. App’x 658, 659 (10th Cir. 2008) (unpublished) (cited

for persuasive value under 10th Cir. R. 32.1(A)). For the reasons stated in the district

court’s order, we see no abuse of discretion here. See 8 James Wm. Moore et al.,

Moore’s Federal Practice – Civil ¶ 41.53 (3d ed. 2019) (“When the dismissal is without

prejudice, an abuse of discretion will generally not be found, because the plaintiff may

simply refile the suit.”).

       We affirm the district court’s judgment.


                                              Entered for the Court


                                              Scott M. Matheson, Jr.
                                              Circuit Judge




                                                  3